Exhibit 10.1

 

INFORMATION SERVICES GROUP, INC.

 

Amendment No. 2 to the
Employment Agreement for Michael P. Connors

 

This Amendment No. 2 (this “Amendment”) to the Employment Agreement by and
between Information Services Group, Inc., a Delaware corporation (the
“Company”), and Michael P. Connors (“Executive”) is effective as of December 13,
2016.  Capitalized terms used but not defined herein shall have the meaning set
forth in the Employment Agreement (as defined below).

 

W I T N E S S E T H

 

WHEREAS, Executive and the Company previously entered into that certain
Employment Agreement, dated as of December 16, 2011 (as amended, the “Employment
Agreement”);

 

WHEREAS, Executive and the Company previously entered into that certain
Amendment No. 1, dated December 10, 2013 (the “First Extension”)

 

WHEREAS, the Company and Executive desire to extend the Term of the Employment
Agreement until December 31, 2021 (the “Second Extension”);

 

WHEREAS, in consideration for the Second Extension, the Compensation Committee
of the Board of Directors of the Company will (i) grant to Executive on June 1,
2017 $500,000 face value of restricted stock units, which will vest in three
equal annual installments on each of the first three anniversaries of the grant
date pursuant to the Company’s Amended and Restated 2007 Equity Incentive Plan;
(ii) pay a cash payment of $300,000 on December 31, 2017 provided the executive
is employed by ISG on that date and ISG meets or exceeds certain cost synergy
targets by December 31, 2017, and (iii) make Executive eligible to earn an
annual bonus with a target amount equal to 150% of his base salary, which was
previously 100%, but is still subject to a maximum bonus opportunity equal to
200% of his base salary.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which the Company and Executive each hereby acknowledge, the Company
and Executive hereby agree as follows:

 

1.                                      Amendment.

 

The date “December 31, 2017” in Section 2 of the Employment Agreement is hereby
deleted and replaced with “December 31, 2021.”

 

The proviso in Section 4(b) of the Employment Agreement is hereby deleted and
replaced with “provided, however, that the target annual incentive opportunity
shall be not less than 150% of Base Salary (the “Target Bonus”), with a maximum
annual incentive opportunity equal to not less than 200% of Base Salary earnable
for performance at a pre-specified level substantially higher than the
designated target performance level.”

 

2.                                      Miscellaneous.

 

(a)           Effect of Amendment.  As expressly modified by this Amendment, all
of the terms, covenants, agreements, conditions and other provisions of the
Employment Agreement shall remain in full force and effect in accordance with
their respective terms.

 

(b)           Governing Law.  THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
CONNECTICUT WITHOUT REGARD TO ITS CONFLICTS OF LAW PRINCIPLES.

 

--------------------------------------------------------------------------------


 

(c)           Counterparts.  This Amendment may be executed in counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

(d)           Due Authority and Execution.  The execution, delivery and
performance of this Amendment have been duly authorized by the Company and this
Amendment represents the valid, legal and binding obligation of the Company,
enforceable against the Company according to its terms.

 

[Signature page follows.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have duly executed and delivered
this Amendment as the date first written above.

 

 

INFORMATION SERVICES GROUP, INC.:

 

 

 

 

 

 

 

By:

/s/ R. James Cravens

 

Name: R. James Cravens

 

Title: Executive Vice President and Chief Human Resources and Communications
Officer

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

/s/ Michael P. Connors

 

Name: Michael P. Connors

 

Title: Chairman and Chief Executive Officer

 

3

--------------------------------------------------------------------------------